                      Case 1:20-cr-01565-JB Document 4 Filed 09/18/20 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW MEXICO

                                 Before the Honorable GREGORY J. FOURATT
                                    CRIMINAL CLERK’S MINUTES at Las Cruces
                                     (VIA ZOOM VIDEOCONFERENCE)
                                                                     Recording
Case Number:        CR 20-1565 JB            Date:    9/18/2020                      LCR SIERRA BLANCA
                                                                     Information:
Clerk:              C. ALVAREZ               Type of Hearing:        INITIAL APPEARANCE


Defendant(s):                                         Attorney(s):                               Appt’d.   Ret’d.
                                                      RACHEL NATHANSON,
FELIX CURTIS                                                                                         ☐       ☐
                                                      AFPD STANDING IN
                                                                                                     ☐       ☐
Assistant
                     RACHEL FEUERHAMMER               Interpreter:   N/A
U.S. Attorney:
                                                      Court in
Pretrial Officer:    LAURA GARIBAY                                   10:59-11:10 A.M. (11 min)
                                                      Session:


☐        Agent sworn in open Court

☒        Court questions Defendant regarding his/her physical and mental condition, age, education

☒        Court advises Defendant(s) of possible penalties and all constitutional rights

☒        ORAL Motion for Detention Hearing by Government

☒        Court grants ☒ Government’s ☐ Defense counsel’s oral motion to continue detention hearing

          Set for Arraignment/Detention on 9/23/2020 at 9:00 A.M. (Sierra Blanca
☒
          Courtroom); Defendant to be interviewed by Pretrial Services.


☒        Defendant in custody

☐        Conditions of Release continued on Page 2


         Other: DEFENSE COUNSEL ADDRESSES COURT AND PROFFERS FOR IMMEDIATE RELEASE;
         CITES 18:3142(F) FACTORS. GOVERNMENT RESPONDS, GIVES BACKGROUND OF CASE.
 ☒
         COURT WILL SET ARRAIGNMENT/DETENTION HEARING ON WEDNESDAY, 9/23 AT 9:00 A.M.
         DEFENDANT WILL BE INTERVIEWED.
